Citation Nr: 0420400	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-21 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance or by reason 
of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to April 
1954.  He died in August 1999, and his widow is the appellant 
in this appeal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied special monthly pension to 
the appellant (the veteran's surviving spouse) based on the 
need for regular aid and attendance or her being housebound.  
The appellant did not report for a personal hearing before 
the RO in September 2003.    


FINDINGS OF FACT

1.  The appellant is the veteran's widow, and she is in 
receipt of a death pension based on the veteran's wartime 
service.

2.  The appellant is severely limited by numerous conditions, 
including arthritis, spinal abnormalities, hypothyroidism, 
and hypertension, but she is able to perform numerous self-
care activities without the need for regular assistance and 
she is not substantially confined to her house or immediate 
premises by these medical conditions.


CONCLUSIONS OF LAW

The criteria for entitlement to special monthly pension for a 
surviving spouse based on the need for regular aid and 
attendance or by reason of being housebound are not met.  
38 U.S.C.A. §§ 1502, 1541 (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from May 1952 to April 
1954.  He died in August 1999.  At the time of the veteran's 
death, service connection was not in effect for any 
disability.  However, the veteran had been awarded a 
permanent and total rating based on non-service-connected 
conditions, and he had also been awarded entitlement to 
special monthly pension based on the need for regular aid and 
attendance.  As the veteran was deemed incompetent to handle 
his VA benefits primarily because of dementia and atypical 
organic brain syndrome with depression, his wife had been 
designated as the fiduciary.  

In July 2000, the RO denied a claim by the veteran's widow 
(i.e., the appellant) for dependency and indemnity 
compensation benefits, but it awarded her a death pension 
based on the veteran's wartime service.  

A private X-ray report from June 2001 showed diffuse 
osteopenia of the bony structures, adequate heights and 
shapes of the vertebral bodies, preserved intervertebral 
spaces, and normal posterior elements.  The X-ray of the 
dorsolumbar spine showed marked osteopenia of the axial 
skeleton with scattered osteophyte formation from the 
articular end plates of the vertebral bodies; scoliosis of 
the spine, convex to the left; well preserved intervertebral 
spaces; adequate heights and shape of vertebral bodies; and 
osteoarthritic changes of the facet joints at L4-L5 and L5-
S1.  

In April 2002, the appellant filed a claim for special 
monthly pension based on the need for aid and attendance or 
by reason of being housebound.  

A private doctor, Zaida I. Vega Calzada, wrote in April 2002 
that she had been treating the appellant since February 1998 
for severe osteoarthritis in the upper and lower extremities, 
osteoporosis, cervical and dorsal muscular spasms, 
hypothyroidism, and arterial hypertension.  The appellant was 
taking four prescription medicines.  

Dr. Vega Calzada wrote in November 2002 that the appellant 
suffered from osteoarthritis of the cervical, dorsal column 
with reduction in the intervertebral space, with pain in the 
lower extremities and paresthesias.  The doctor stated that 
it was therefore difficult for the appellant to walk, stand, 
and go up and down stairs.  The doctor recommended that 
someone help the appellant in her domestic duties.  

On VA aid and attendance examination in March 2003, it was 
noted that the appellant required company to report for the 
examination.  She was not bedridden or wheelchair-ridden.  
Her vision, isocoric pupil, was equal and reactive to light 
and accommodation.  She had early senile cataracts.  
Refraction error was corrected with eyeglasses.  The examiner 
deemed her competent and capable to manage her own benefit 
payments.  The examiner indicated that the appellant was 
independent to her living needs requirement with some 
limitation to bending or squatting due to backache.  Her 
medical history included arthritis, osteoarthritis and 
osteoporosis from two years ago.  She had had a 
cholecystectomy eight years ago, right inguinal herniorrhaphy 
in 1993 and 1999, and total hysterectomy in 1991.  Her 
hypothyroidism was under treatment.  Present complaints 
included cramps in the legs, numbness, arthralgias, and 
insomnia; she had no other complaint except back pain.  On a 
typical day, the appellant would cook, watch television, 
listen to radio, read the newspaper, go to church, walk, go 
to stores, go to the pharmacy, receive visitors, and visit 
others; she performed light duties of cleaning the house 
limited by backache.  

On the examination, her posture was erect.  She had 
satisfactory, normal locomotion.  She had degenerative joint 
disease, osteoarthritis of the upper extremity joint 
especially in the interphalangeal joint, hypertrophic, but 
she had satisfactory coordination and movement.  She had 
weakness of grip.  She also had osteoarthritis of the knee 
joint, with degenerative joint disease, but her locomotion 
was satisfactory for her age for short distances.  She 
complained of knee weakness and limitation of motion on long 
distances.  She did not have muscular atrophy or contracture; 
she had satisfactory coordination and normal balance.  She 
walked slowly, short-step locomotion to short distance, but 
satisfactory propulsion.  She had degenerative disc disease 
of the cervical and lumbar spine and degenerative joint 
disease with chronic backache.  Scars from prior surgeries 
were well healed.  The examiner indicated that the appellant 
could walk alone, slowly , with limited locomotion due to 
backache and arthralgia, but satisfactorily.  No mechanical 
aid was used or recommended for walking.  She could leave 
home at any time, and company was recommended.  Diagnoses 
were chronic low back pain, osteoarthritis and degenerative 
joint disease, early senile cataract, hepatomegaly and fatty 
liver by sonogram, unstable high blood pressure, well healed 
right inguinal herniorraphy, and well healed scars from total 
hysterectomy and cholecystectomy.

The appellant also underwent VA examination of the spine in 
March 2003.  She reported mild total back pain that was 
severe in the mornings and made it difficult to stand, with 
cramps, paresthesias, and numbness of the lower extremities.  
She was reportedly receiving private physical therapy 
frequently, without relief.  Her back pain became acute and 
severe on mopping and household activities.  She used a cane 
to prevent falls and for long distance walking; she did not 
have a lumbosacral orthosis.  She could walk for 10 minutes.  
She reported unsteadiness, but no history of falls.  There 
was no history of spinal surgery.  On activities of daily 
living such as eating, grooming, bathing, toileting, and 
dressing, she was independent, but with difficulty and pain.  
She reported difficulty walking and loss of balance, as well 
as inability to drive a car.  Examination revealed a short 
step, slow guarded gait.  She had severe dorsal kyphosis and 
lumbosacral scoliosis.  Range of motion of the cervical and 
lumbar spine, forward flexion, backward extension, lateral 
flexions, and rotations equaled 10 degrees.  There was pain 
on motion from start to end.  On repeated use, she was 
additionally limited by moderate to severe pain.  The 
examiner reiterated that there was moderate to severe 
objective evidence of painful motion on all cervical and 
dorsal lumbar spine motion.  There was palpable moderate 
spasm and moderate to severe tenderness of the cervical and 
dorsal lumbar areas.  She also had weakness of all arm and 
leg muscles.  She had a postural abnormality of the back in 
which the left leg was shorter than the right leg by two 
centimeters.  She had a fixed deformity of the back with a 
moderate lumbosacral scoliosis and dorsal kyphosis.  The 
examiner also stated that the appellant's range of motion was 
affected by her morbid obesity.  The diagnosis was rotatory 
dextroscoliosis of the lumbar spine with prominent anterior 
and lateral osteophytes at all lumbar levels (degenerative 
joint disease, arthritis); decreased disc space at L4-L5 and 
L5-S1, raising the possibility of discogenic disease; 
significant lumbosacral osteopenia; diffuse osteophytosis of 
the thoracic spine with anterior lateral osteophytes at 
multiple levels; subtle levoscoliosis of the lower thoracic 
spine; preserved intervertebral disc spaces (arthritis); 
clinical moderate lumbosacral scoliosis and dorsal kyphosis; 
and cervical and dorsal lumbar paravertebral myositis.

II.  Analysis

A.  The Veterans Claim Assistance Act of 2000

Before addressing the merits, the Board will address the 
effect of the Veterans Claims Assistance Act on the veteran's 
claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of the VA towards claimants.  

Recently, in Pelegrini v. Principi, __ Vet. App. __, No. 01-
944, U.S. App. Vet. Claims LEXIS 370, at *22 (U.S. App. Vet. 
Cl. June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) (2003) apply to cases pending before 
VA on November 9, 2000, even if the initial agency of 
original jurisdiction (AOJ) decision was issued before that 
date; and (2) that a claimant must be given notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) before an initial unfavorable AOJ decision is 
issued.  Section 3(a) of the VCAA (also 38 U.S.C.A. 
§ 5103(a)) and 38 C.F.R. § 3.159(b)(1) require that, upon 
receipt of a complete or substantially complete application, 
the VA must notify the claimant and any representative of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate the 
claim; this notice requires the VA to indicate which portion 
of that information and evidence is to be provided by the 
claimant and which portion the VA will attempt to obtain on 
the claimant's behalf.  

In this case, the initial unfavorable decision was made after 
November 9, 2000, the date of the VCAA's enactment.  In this 
case, the RO provided the appellant with sufficient requisite 
notice of what evidence was necessary for her claim and who 
would be responsible for obtaining such evidence in a July 
2002 letter, which preceded the initial adjudication at issue 
in this appeal.  In addition, in September 2002, prior to the 
RO's rating decision, the RO notified the appellant of its 
efforts to obtain certain evidence and of the consequences of 
any inability to obtain such evidence, along with an 
explanation of the appellant's ultimate responsibility in 
providing such evidence.
 
However, even under Pelegrini, the Board concludes that any 
defect that may exist in the July 2002 letter from the RO to 
the appellant was harmless because of the extensive, 
thorough, and informative notice provided to the appellant in 
the June 2003 statement of the case.  See VAOPGCPREC 7-2004 
(July 16, 2004) (discussing holdings of Pelegrini); see also 
38 U.S.C.A. § 7104(c) (Board is bound by precedent opinions 
of VA's chief legal officer); 38 C.F.R. § 19.5 (2003) (same). 
These documents discussed the evidence considered and the 
pertinent laws and regulations, including the specific 
provisions of the VCAA, as well as the reasons for the RO's 
decision.  There can be no harm to the appellant, as the VA 
has made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the appellant's possession.  

The RO notified the appellant what types of evidence were 
needed to substantiate her claim in a July 2002 letter.  In 
the letter, the RO described how it would assist the 
appellant and how she was ultimately responsible for 
submitting the appropriate evidence.  The RO also notified 
the appellant in September 2002 that it was requesting 
medical treatment records from a private doctor, that the 
appellant's help in getting the evidence would assist in the 
processing of her claim, and that the claim would be 
considered without those records if they were not received.  

The appellant has indicated that she is receiving private 
medical treatment for numerous conditions, including 
arthritis and hypothyroidism.  On two occasions, in April and 
November 2002, that private medical provider has submitted a 
summary of the appellant's treatment and a description of 
their effect on the appellant's functioning.  The RO has 
attempted to obtain any pertinent medical records from this 
medical provider, and of the appellant's responsibility for 
submitting the relevant evidence.  In light of the medical 
provider's summary, it appears that the medical provider has 
not identified any additional relevant medical evidence.  

Thus, the VA has satisfied its "duty to notify" the 
appellant.

The VA has also satisfied its "duty to assist" the 
appellant by obtaining relevant evidence and has had the 
appellant undergo the necessary examinations.  In short, it 
appears that there is no additional evidence identified by 
the appellant which could have a bearing on this appeal.  The 
Board concludes that all relevant VA and non-VA evidence has 
been obtained.  The notice and duty to assist provisions of 
the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

B.  Merits

The Board now addresses the merits of the appellant's claim.

With respect to the applicable law, where a surviving spouse 
who is entitled to death pension is in need of the regular 
aid and attendance of another person, an increased rate of 
pension is payable.  38 U.S.C.A. § 1541(d) (West 2002).  For 
pension purposes, a person shall be considered to be in need 
of regular aid and assistance if such person (1) is a patient 
in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 
3.351(b), (c) (2003).

Section 3.352(a) prescribes that determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as the following: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions, which the 
claimant is unable to perform, should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2003). 

The private doctor's statements confirm that the appellant is 
receiving ongoing treatment for several severe conditions, 
including arthritis and hypothyroidism, that make it 
difficult for her to walk and perform household activities.  
The two VA examination reports from 2003 likewise confirm 
that the appellant suffers from severe conditions, with her 
spinal conditions generating the greatest amount of 
limitation of function.  However, it has not been shown that 
she is unable to dress or undress herself or to keep herself 
ordinarily clean and presentable; that she has frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; that she is unable to feed 
herself through loss of coordination of upper extremities or 
through extreme weakness; that she in unable to attend the 
wants of nature; or that she is physically or mentally 
incapable so as to require care or assistance on a regular 
basis to protect her from hazards or dangers incident to her 
daily environment.  Actually, the 2003 VA aid and attendance 
examination showed that the appellant is able to walk, albeit 
with the use of a cane over certain distances, and that she 
performs numerous activities on a typical day that do not 
suggest that she requires regular aid or attendance.  The VA 
aid and examination also indicated that the appellant was 
able to perform numerous self-care activities (such as 
feeding, cleaning, and dressing); while she receives 
assistance in connection with some of these activities, there 
is no evidence that she requires such aid or attendance on a 
regular basis.  The Board also notes that there is no 
evidence whatsoever to suggest that the appellant is 
bedridden.  See 38 C.F.R. § 3.352(a).  Thus, the evidence 
does not show that the appellant is in need of regular aid or 
attendance.

The question remains as to whether the appellant's 
disabilities entitle her to special monthly pension in the 
form of housebound benefits.  A surviving spouse may be 
entitled to this benefit if her disabilities render her 
"permanently housebound" by reason of disability.  The 
requirements for this benefit are met when the surviving 
spouse is substantially confined to her home or immediate 
premises by reason of disability or disabilities that will 
likely remain throughout the surviving spouse's lifetime.  38 
C.F.R. § 3.351(f).

The evidence on this aspect is even stronger.  The 
appellant's doctor does not suggest that the appellant is 
confined to her house by reason of her disabilities.  
Moreover, the VA examinations, while describing severe 
limitations, confirm that the appellant is capable of leaving 
her house.  The Board is mindful that the appellant is 
generally limited by the severe nature of her arthritis, 
spinal conditions, and other medical conditions, but the 
appellant's disabilities do not give rise to substantial 
confinement to her home or immediate premises.  In fact, the 
record shows that she goes shopping, goes to church, and 
visits friends.  

The weight of the medical and other evidence shows that the 
appellant is not housebound or in need of regular aid or 
attendance.  The Board concludes that special monthly pension 
for the surviving spouse based on the need for regular aid or 
attendance or by reason of being housebound is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly pension for the appellant 
based on the need for regular aid and attendance or by reason 
of being housebound is denied.


	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



